Citation Nr: 1450208	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-35 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip degenerative joint disease, status post total hip arthroplasty.  

2.  Entitlement to service connection for left hip degenerative joint disease, status post total hip arthroplasty. 

3.  Entitlement to service connection for a right ear hearing loss.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ear hearing loss.

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to September 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for his right and left hip degenerative joint disease, which resulted in total hip arthroplasty of both joints.  The Veteran asserts that joint degeneration was caused from daily running on the hard, metal decks of the ship.  Service treatment records confirm the Veteran was in a remedial PT program to manage his weight.  

The Veteran was afforded a VA examination in June 2010 to determine the etiology of his right and left hip disabilities.  However, the Board finds the opinion offered in connection with this examination to be inadequate for adjudication purposes.  Specifically, the examiner indicated, without explaining the reasons, that any opinion regarding the etiology of the Veteran's hip disabilities would be mere speculation.  Notably, under governing case law, an opinion that declines to address a medical question posed on the basis that a response would be based on speculation and does not include an explanation why that is so is, in essence, a nonopinion, and inadequate for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Additionally, in August 2010 and May 2013, the Veteran's private provider (Dr. M. P.) submitted opinions that the Veteran's service exacerbated his hip arthritis and expedited the need for total hip arthroplasty.  This opinion was provided without an explanation or rationale.  Accordingly, the Board finds that all opinions of record are inadequate for adjudication purposes, and another examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Board notes that in June 2014, VA received a notice of disagreement (NOD) with an April 2014 rating decision that denied service connection for a right ear hearing loss and which reopened and denied service connection for a left ear hearing and for tinnitus.  A submission of a timely NOD triggers the appeal process, and requires issuance of a statement of the case (SOC).  The AOJ has not issued a SOC in response to that NOD.  Under these circumstances, the Board is required to remand the matters for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  As such, these claims are not before the Board for appellate consideration at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.  Id. at 240-41.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must issue a SOC addressing the matters of service connection for bilateral hearing loss and tinnitus.  The Veteran should be advised that he must file a timely substantive appeal in order to perfect an appeal of these issues to the Board.  If such occurs, the matters should be certified to the Board for appellate review.

2. The AOJ should ask the Veteran to provide the authorizations necessary for VA to obtain all outstanding records of private treatment he has received for his claimed right and left hip disabilities, specifically, the records of Dr. M. P.  The AOJ should then secure for the record copies of the complete clinical records from the identified providers.  If any records sought are unavailable, the reason for their unavailability must be given (e.g., did not exist/were destroyed).  If the provider does not respond, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3. The AOJ should then arrange for the appropriate examination of the Veteran to determine the likely etiology of his right and left hip disabilities.  The Veteran's record (to specifically include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's right and left hip disabilities are related to his active duty service, to include any injuries therein?  The examiner is specifically asked to comment on the Veteran's assertions that daily running on the hard, metal decks of the ship caused the degeneration of his hips.  

A complete rationale for any opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

The AOJ must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



